         Case 1:08-cr-00062-JSR Document 83 Filed 02/02/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                  X
 UNITED STATES OF AMERICA,
                                                          Order
         -against-

                                                          08 Cr. 62 (JSR)

ZACHARY BALLARD
                           Defendant.
                                                 X

JED S. RAKOFF, U.S.D.J.
Upon the application of the defendant, ZACHARY BALLARD, Reg. No. 90198-054, through
his attorney, Donald J. Yannella, and for other good cause having been shown:
Wherefore Donald Yannella has been appointed by this Court to represent Zachary Ballard in
connection with a Motion for Compassionate Release, and
Wherefore Zachary Ballard is currently incarcerated and unable to transmit a release form
through counsel, and
Wherefore time is of the essence;
It is hereby ORDERED THAT
notwithstanding any provision of the Health Insurance Accountability and Portability Act of
1996, the Big Sandy, United States Penitentiary, shall immediately disclose to counsel, Donald
Yannella, any and all records in its possession relating to Zachary Ballard, including any
records related to medical and mental health treatment, disciplinary infractions,
participation in rehabilitation or training programs, work history and performance
evaluations, motions for Compassionate Release, decisions on such motions for
Compassionate Release, appeals, and decisions on the appeals.
SO ORDERED.

Dated: New York, New York
February 2, 2021


                                                  __________________________________
                                                   THE HON. JED S. RAKOFF
                                                   UNITED STATES DISTRICT JUDGE
                                                   SOUTHERN DISTRICT OF NEW YORK
